Citation Nr: 9933085	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-20 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to a compensable evaluation for a duodenal 
ulcer with gastritis.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left great toe.  

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of Bell's palsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1955 to 
November 1959 and from June 1960 to April 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Denver Regional Office (RO) which reopened and 
denied on the merits the claim of service connection for a 
back disorder, denied as not well grounded a claim of service 
connection for a right hip and pelvis disorder, and denied 
the claims for compensable evaluations of residuals of 
fracture of the left great toe, duodenal ulcer with 
gastritis, and residuals of Bell's palsy.  The appellant 
disagreed therewith and this appeal ensued.  

By March 1997 decision, the RO increased to 10 percent the 
evaluations assigned the residuals of fracture of the left 
great toe and residuals of Bell's palsy.  VA is required to 
consider and discuss disability severity with reference to at 
least the next-higher available disability rating.  The 
claimant presumably seeks the maximum benefit allowed by law, 
unless he clearly expresses an intent to limit the appeal.  A 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).  The appellant has not so limited his appeal.  
In fact, he argued in his January 1999 hearing testimony for 
evaluations in excess of 10 percent.  Thus, the issues on 
appeal are as stated on the title page of this decision.  

In testimony at a January 1999 hearing conducted by the 
undersigned, the appellant clarified his intention to 
withdraw his appeal relative to a specific claim of service 
connection for a right hip and pelvis disorder; thus, such 
issue is no longer before the Board at this time.  38 C.F.R. 
§ 20.204 (1999).  

After issuance of the most recent supplemental statement of 
the case in March 1997, the record shows receipt of further 
evidence, including: a March 1997 magnetic resonance image 
(MRI) of the lumbar spine; a statement from a private 
physician that he no longer had any medical records 
concerning the appellant; service administrative and private 
clinical records regarding a claim of service connection for 
removal of the left kidney; and copies of service medical 
records.  Any pertinent evidence submitted by the appellant 
and accepted by the Board must be referred to the RO for 
review unless the appellant waives this procedural right in 
writing.  38 C.F.R. § 20.1304(c).  In this case, the 
additional evidence received after March 1997 is not 
pertinent to the claims before the Board.  The March 1997 MRI 
showed the current status of the back disorder, but as 
discussed below, the critical aspect of the claim is not the 
status of the back disorder currently, but rather whether 
there is any nexus between it and service.  Thus, the March 
1997 MRI is not relevant to this case.  The statement from a 
private physician that he had no records is not pertinent as 
it sheds no further light on the claims before the Board.  
The service administrative and private clinical records 
pertain to a different claim for service connection (which 
the RO granted in June 1999); thus, the Board has no 
jurisdiction over that claim.  Finally, the copies of the 
service medical records are duplicative of the original 
service medical records already of record.  Consequently, 
receipt of this additional evidence does not require referral 
of the claims to the RO.   


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a back 
disorder was denied in a May 1987 rating decision; the 
appellant was notified by the RO of that determination on 
June 15, 1987; he did not perfect an appeal as to that issue.  

2.  Additional evidence received into the record relevant to 
a back disorder and subsequent to May 1987 is both new and 
material.  

3.  No competent evidence has been submitted linking the 
post-service findings of a back disorder to service.


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality of May 1987 Rating Decision
Denying Service Connection for a Back Disorder

In a May 1987 rating decision, the RO denied a claim of 
service connection for degenerative arthritis with 
degenerative disc disease and spina bifida occulta of the 
lumbar spine.  The appellant was notified of that decision in 
a June 15, 1987 letter from the RO.  He did not file a notice 
of disagreement with the determination, which became final at 
the expiration of a one-year period following the June 15, 
1987 notice.  

The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  In that case, the claim will be reopened and 
adjudicated on the merits.  See 38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  In 
addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence now before VA, and determine whether the additional 
evidence is both new and material.  If so, then the claim 
will be reopened for adjudication on the merits.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to review the merits of the claim.  What the RO 
may have determined in this regard is irrelevant.   See 
Barnett, 83 F.3d at 1383-84.  

In a January 1996 statement, received by VA in February 1996, 
the appellant requested that his claim again be considered.  
The RO, in a May 1996 rating decision, held that the 
appellant had submitted new and material evidence to reopen 
the previously denied claim.  Although the RO did so 
determine, the Board must also make a finding of fact and a 
conclusion of law, supported by adequate reasons and bases, 
that the claim should be reopened.  Id. at 1383.

Since the appellant filed his claim, a series of significant 
cases have radically altered the analysis employed in 
deciding whether to reopen a claim.  For years when an 
appellant sought to reopen a claim, the U.S. Court of Appeals 
for Veterans Claims (Court) (the U.S. Court of Veterans 
Appeals prior to March 1, 1999) required the Board to conduct 
a two-step analysis.  Manio v. Derwinski , 1 Vet. App. 140 
(1991).  First, the Board was to determine whether the 
evidence presented since the prior final disallowance of the 
claim was new and material when "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Only then was the Board take the 
second step, reopening the claim and reviewing all of the 
evidence of record to determine the outcome of the claim on 
the merits.   See Jones v. Derwinski, 1 Vet. App. 210, 215 
(1991).  Excluded from this analysis was any need for the 
appellant to show that the claim was well grounded, the 
threshold issue in service-connection claims.  See Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995) (holding that a reopened 
claim was implicitly well grounded).  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), a higher judicial body that the Court, 
fundamentally altered this analytical process.  Prior to 
Hodge, the Court required, before reopening, that there be a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both old and new, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) (citing Chisholm v. Secretary of Health and Human 
Services, 717 F. Supp. 366, 367 (W.D. Penn. 1989).  Thus, in 
taking the first step of the Manio analysis, the Court had 
required affirmative answers to three questions:  (1) Was the 
newly presented evidence "new" (that is, not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of 
record)?; (2) Was it  "probative" of the issues at hand?; 
and (3) If it was new and probative, then, in light of all of 
the evidence of record, was there a reasonable possibility 
that the outcome of the claim on the merits would be changed?  
Evans (Samuel) v. Brown, 9 Vet. App. 273, 283 (1996).  

The Federal Circuit in Hodge determined that the Court-
imposed analysis was an improper interpretation of 38 C.F.R. 
§ 3.156(a) as the Court "failed to defer to the reasonable 
definition of a statutory term adopted by a regulation" and 
because the Colvin test "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."   Hodge, 155 F.3d at 1360.  The Federal 
Circuit concluded that 38 C.F.R. § 3.156(a) was a reasonable 
interpretation of the materiality requirement of 38 U.S.C.A. 
§ 5108(a), and must govern decisions on whether to reopen a 
previously, finally disallowed claim.  Essentially, Hodge 
invalidated the Colvin criteria for determining the 
materiality of newly presented evidence for purposes of 
reopening claims.  Id. at 1362.  

The end result is an expansion of the two-step Manio test to 
a three-step test set forth in Elkins v. West, 12 Vet. App. 
209, 214 (1999) as follows: VA must (1) determine whether the 
[appellant] has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately on reopening the 
claim determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the claim as reopened (as distinguished from the original 
claim) is well grounded; and (3) if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.   Winters, 12 Vet. 
App. at 206-07.  

Thus, the first determination the Board must make in this 
case is whether the appellant has submitted new and material 
evidence.  The Federal Circuit stressed that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince the 
Board to alter its previous decision could be material if it 
provided a more complete picture of the circumstances 
surrounding the origin of an injury or disability, even where 
it would not eventually convince the Board to alter its 
rating decision.  Hodge, 155 F.3d at 1363; Elkins, 12 Vet. 
App. at 214.  The Hodge reopening standard provides for 
judgment as to whether new evidence bears directly or 
substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West, 12 Vet. App. 1 (1998).  

Other guidelines relevant to reopening claims were not 
affected by the above case law.  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis.  Evans, 9 Vet. 
App. at 285.  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Id. at 284.  Prior evidence of record 
is important in determining whether evidence is new for 
purposes of deciding whether to reopen a claim.  Id.  

At the time of the May 1987 rating decision, the RO 
summarized the evidence then of record and concluded that 
service connection was not warranted.  The RO did not 
specifically indicate the reason it denied the claim.  
However, it did note that the appellant had a back disorder 
at that time and evidence of a 1960, in-service rib injury.  
Thus, it is logical to assume that the reason for the denial 
of the claim was a lack of competent evidence linking the 
then-current back disorder to service.  

The evidence submitted after May 1987 included various 
medical documents and the transcripts of hearings in October 
1996 and January 1999, in which the appellant discussed the 
claim.  Moreover, the appellant's spouse wrote in an April 
1996 statement that the appellant had back problems for the 
previous 31 years.  These documents provide a more complete 
picture of the circumstances of the claimed disorder.  While 
not directly attesting to any link between the current back 
disorder and service, they inform the record in a probative 
manner.  Since this newly presented evidence is probative on 
the one element, a nexus to service, forming a basis of the 
prior denial, the new evidence is material.  Id.  Therefore, 
the claim of service connection for a back disorder must be 
reopened.  

II.  Service Connection for a Back Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

As the appellant served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, arthritis manifest to a degree of 10 percent within one 
year from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.   See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Id.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  A well-grounded claim 
generally requires competent medical evidence of a current 
disorder, lay or medical evidence, presumed credible, of an 
in-service disease or injury, and competent medical evidence 
linking the two.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

As to the first element of a well-grounded claim, requiring 
competent medical evidence of a current back disorder, a 
March 1997 magnetic resonance image showed lumbar spondylosis 
with congenital and acquired spinal stenosis and disc bulging 
and herniation in the lumbar and thoracic spine.  An April 
1996 VA examination noted status post injury of the 
lumbosacral spine, healed and stable, with continuing 
discomfort and limitation of motion and function and 
radiating pain.  These, as well as other clinical evidence of 
record, provide current medical documentation of a back 
disability, thereby satisfying the initial element of a well-
grounded claim.   

The second element of a well-grounded claim requires lay or 
medical evidence of an in-service disease or injury.  The 
service medical records indicate that in December 1960 the 
appellant fell from his top rack aboard ship in rough seas.  
He could not recall the specifics of the fall, since he 
claims he was rendered unconscious, but the service medical 
records showed that he had soreness to the right arm and 
ribs, with tenderness persisting over the next few weeks, but 
no visible injuries.  An examiner (the record is unclear 
whether the examiner was a medical doctor or naval corpsman) 
noted that there may have been a fracture, apparently of the 
ribs.  The appellant also alleges that he injured his upper 
back during aquatic training; a June 1963 service x-ray 
report was negative.  The Board must accept as true the 
appellant's allegations for the limited purpose of 
determining whether the claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993) (truthfulness of evidence 
must be presumed when determining whether a claim is well 
grounded).  Thus, the record includes evidence satisfying the 
second element of a well-grounded claim.  

The third element of a well-grounded claim requires competent 
medical evidence linking the current disorder to a disease or 
injury in service.  To properly analyze this aspect of the 
claim, there follows a short discussion of the medical 
evidence relevant to the nexus element:  

? VA clinical records in July 1976 revealed that the 
appellant stated he suffered a fall aboard ship 
during service and had low back pain since that 
injury.  The diagnosis was "old" back injury, 
dorsal.  

? VA examination in April 1987 showed the appellant's 
history of a fall in service and a diagnosis of 
degenerative arthritis with spina bifida occulta at 
L5, mild degenerative disc disease at the mid-lumbar 
level.  

? Private clinical records in January 1996 showed that 
the appellant complained of right hip pain for the 
previous six years and low backache since a fall in 
service.  X-ray study revealed an "old" compression 
fracture of T11, T12, and L1.  

? VA examination in April 1996 indicated that the 
claims file was not available to the examiner.  It 
was noted that the appellant related his history of a 
fall in-service, aboard ship, and that the examiner 
diagnosed status post lumbosacral spine injury, 
healed and stable, with continuing discomfort, 
limitation of motion and function, and radiating 
pain.  Also noted was radiating right hip pain, 
although X-ray of the right hip was normal.  The 
examiner also remarked that the appellant was seeing 
a private physician, who informed him that he had no 
problems with the right hip and that all his pain was 
from his back.  

? The appellant's spouse wrote in an April 1996 
statement that he had suffered from back problems for 
the previous 31 years.  She stated that this was 
"the result of a fall in the Navy when he was tossed 
off a top bunk, on rough seas, onto a metal locker."  

? The appellant's hearing testimony in October 1996 
referred to the fall aboard ship and constant pain 
since that injury.  He noted that he had sought 
treatment from various private physicians since 
service, but that his efforts to obtain copies of 
those records were unproductive.  He also stated that 
he had suffered job-related injuries since service, 
all of which he related to his claimed service-
incurred back disorder.  

? The appellant again testified at a January 1999 
hearing before the undersigned and again recounted 
the in-service injury and stated that a private 
physician he consulted soon after service said he had 
arthritis.  He argued that he had continuing back 
symptoms since separation from service.  He 
specifically maintained that the results of the April 
1996 VA examination satisfied the third element of a 
well-grounded claim, in that the examiner's comments 
appeared to link the complaints of right hip pain to 
the back symptomatology.  

The evidence summarized here, unfortunately, does not provide 
competent medical evidence linking the post-service 
symptomatology to service.  The July 1976 VA clinical records 
and the January 1996 private clinical records referred to an 
"old" compression fracture.  Neither the VA nor private 
clinical records, though, defined the term "old"; it may 
refer to the appellant's claimed injury aboard ship in 1960, 
but that cannot be inferred solely from the examiners' 
comments.  

The VA examinations in April 1987 and April 1996 both 
indicated that the appellant described his history of a fall 
aboard ship in service and then diagnosed a current back 
disorder.  However, neither VA examiner specifically related 
the current disorder to the injury in service.  The appellant 
maintains that the April 1996 VA examiner did, but in fact 
that examiner only noted that a private physician had 
informed the appellant that his right hip pain originated 
from his back symptomatology.  The April 1996 VA examiner did 
not relate the back problems to service.  Moreover, the 
recitation of the appellant's related history of a fall in 
service, while presumed true for purposes of the second 
element of a well-grounded claim, cannot serve to form the 
basis of the third element of a well-grounded claim.  This 
evidence represents information simply recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, and cannot constitute competent medical 
evidence.  Such evidence cannot enjoy the presumption of 
truthfulness.  LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  
Thus, to the extent that these examination reports based a 
finding on a recitation by the appellant of his own medical 
history, the information is not probative evidence as to the 
etiology of the disorder.  As the evidence is not probative, 
it cannot form the basis of competent medical evidence.

The appellant testified at hearings in October 1996 and 
January 1999 concerning the origin of his back 
symptomatology.  Generally, statements prepared by lay 
persons, who are ostensibly untrained in medicine, cannot 
constitute competent medical evidence to render a claim well 
grounded.  A lay person can certainly provide an eyewitness 
account of an appellant's visible symptoms.  Layno v. Brown, 
5 Vet. App. 465, 469 (1994).  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not indicate that the appellant possesses the requisite 
medical expertise to render a medical opinion.  His spouse 
wrote in April 1996 that he had suffered from back problems 
for the previous 31 years and that this was the result of the 
in-service fall described by the appellant.  For similar 
reasons as noted in the above paragraph, the record does not 
show that the appellant's spouse has the requisite medical 
expertise to offer a medical opinion.  See Espiritu, 2 Vet. 
App. at 494-95.  

A claim may still be well grounded if the condition is 
observed during service or the one-year presumptive period, 
and if a continuity of symptomatology is demonstrated 
thereafter.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  See also 38 C.F.R. § 3.303(b) (when the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim).  The appellant's spouse wrote that the appellant 
had back symptomatology for the previous 31 years, which 
would have placed her knowledge of that symptomatology to 
sometime in 1965, a portion of which falls within the one-
year period after the appellant's separation from service.  
Between separation from service and the 1996 VA examination 
findings, the only medical documents concerning the back 
claim include the July 1976 VA clinical records and the April 
1987 VA examination report.  The appellant testified that 
several different private physicians treated him, but that 
his efforts to secure copies of any clinical records were 
unsuccessful.  

Evidence documenting a continuity of symptomatology must be 
competent and medical in character.  Epps, 126 F.3d at 1468; 
Savage, 10 Vet. App. at 495; Caluza, 7 Vet. App. at 506.  The 
record does not indicate that the appellant's spouse 
possesses medical expertise to document a continuity of 
symptomatology.  See Espiritu, 2 Vet. App. at 494-95.  Nor 
are her allegations supported by medical evidence between 
separation from service in 1964 and the present.  Over a 32-
year period, from 1964 to 1996, the only medical evidence of 
record documenting back symptoms are in 1976 and 1987.  
Moreover, only the 1976 VA clinical records resulted from the 
appellant seeking treatment; the 1987 examination report was 
prepared based on a claim for benefits rather than a need for 
treatment, thereby discounting its value to the continuity-
of-symptomatology analysis.  

Thus, while the evidence of record shows a current back 
disorder and at least one and possibly two back injuries in 
service, it does not include competent evidence linking the 
current disorder to the presumed in-service injury.  The 
Board thus determines that the claim of service connection 
for a back disorder is not well grounded.  As the claim is 
not well grounded, VA cannot assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton v. 
West, No. 96-1517 (U.S. Vet. App. July 14, 1999); Murphy, 
1 Vet. App. at 81.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the August 1996 statement of the case and in the March 
1997 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was the lack of evidence linking the current back 
disorder to service.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Service connection for a back disorder is denied.  


REMAND

The claims of entitlement to a compensable evaluation for a 
duodenal ulcer with gastritis and evaluations in excess of 10 
percent for residuals of fracture of the left great toe and 
residuals of Bell's palsy are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, they are not 
inherently implausible.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (contention of an increase in disability severity 
renders claim well grounded).  VA has a resulting statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claims.  38 U.S.C.A. § 5107(a).  

The most recent VA examination evaluating the nature and 
severity of the appellant's duodenal ulcer with gastritis, 
residuals of a fracture of the left great toe, and residuals 
of Bell's palsy was in October 1996.  In his January 1999 
hearing testimony, he stated that he had increased drooping 
of the side of his face since the last examination.  He also 
indicated that he had been prescribed medication for control 
of his ulcer disability and described symptomatology more 
severe than noted in the last examination.  He further noted 
symptomatology, including callus formation, more severe than 
described in the last examination regarding the left great 
toe.  Thus, these three claims for increased evaluations will 
be remanded for the actions specified below.  See 38 C.F.R. 
§ 3.327(a) (reexamination required if evidence shows material 
change in disability severity); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) and Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (contemporaneous medical examination required where 
examination report was approximately two years old); VA 
O.G.C. Prec. Op. 11-95, slip op. at 10 (Apr. 7, 1995) (new 
examination required where appellant asserts increase in 
disability severity since last examination).  

The case is REMANDED for the following development:

1.  The RO should schedule the appellant 
for VA gastrointestinal examination to 
determine the nature and severity of his 
duodenal ulcer with gastritis.  The 
claims file and a copy of this REMAND 
must be made available to the physician 
for review in conjunction with the 
examination.  The examiner should 
specifically note in the examination 
report whether the claims file was 
reviewed in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished.  The 
examiner should be asked to specifically 
comment on whether the disability results 
in mild, moderate, moderately severe, or 
severe impairment.  The examiner should 
also be asked to identify the frequency 
and duration of any recurring 
incapacitating episodes, anemia or weight 
loss, pain, periodic vomiting, recurrent 
hematemesis or melena, and any relief by 
standard ulcer therapy.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.   

2.  The RO should schedule the appellant 
for VA orthopedic examination to 
determine the nature and severity of any 
residuals of fracture of the left great 
toe.  The claims file and a copy of this 
REMAND must be made available to the 
physician for review in conjunction with 
the examination.  The examiner should 
again specifically note in the 
examination report whether the claims 
file was reviewed in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished.  The 
examiner should comment on the severity 
of the symptomatology, including any 
malunion or nonunion of the tarsal or 
metatarsal bones and the severity of any 
other foot injuries.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5283-5284.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.

3.  The RO should schedule the appellant 
for VA neurologic examination to 
determine the nature and severity of the 
Bell's palsy residuals.  The claims file 
and a copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
examiner should specifically note in the 
examination report whether the claims 
file was reviewed in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished.  The 
examiner should be specifically asked to 
comment on the severity of the residual 
paralysis due to Bell's palsy; e.g., is 
the paralysis complete or, if incomplete, 
severe or moderate, dependent on the 
relative loss of innervation of facial 
muscles.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8207.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability found to be present. 

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals






